FOURTH DIVISION
                          ELLINGTON, P. J.,
         MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      May 25, 2018




In the Court of Appeals of Georgia
 A16A0523. JONES v. THE STATE.

      PHIPPS, Senior Appellate Judge.

      In Jones v. State, 337 Ga. App. 687 (787 SE2d 300) (2016), this Court rejected

appellant Randall Lee’s arguments that the jury verdicts against him for bringing

stolen property into the state and theft by conversion of that same property were

mutually exclusive. Id. at 690. In Jones v. State, 302 Ga. 730 (808 SE2d 655) (2017),

the Supreme Court of Georgia reversed our decision and concluded that “reversal of

both verdicts is required.” Id. at 733. We hereby adopt the decision of our Supreme

Court as our own and reverse the trial court’s denial of Jones’s motion for new trial.

      Judgment reversed. Ellington, P. J., and Mercier, J., concur.